


110 HR 1665 IH: Medicare Hearing Health Care

U.S. House of Representatives
2007-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1665
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2007
			Mr. Ross (for
			 himself, Mr. Bachus,
			 Mr. Garrett of New Jersey,
			 Mr. Kildee,
			 Mrs. Emerson,
			 Mr. Walsh of New York,
			 Mr. Lampson,
			 Mr. Ehlers,
			 Ms. Herseth,
			 Mr. Paul, Ms. DeLauro, Mr.
			 Young of Florida, Mr. George Miller of
			 California, Mr. Moran of
			 Virginia, and Mr.
			 McGovern) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide Medicare beneficiaries greater choice with regard to accessing hearing
		  health services and benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Hearing Health Care
			 Enhancement Act of 2007.
		2.FindingsCongress finds the following:
			(1)Approximately
			 30,000,000 Americans experience some degree of hearing loss and by 2030 that
			 number is expected to increase to 78,000,000 Americans.
			(2)Hearing impairment
			 is one of the most common conditions affecting older adults, with approximately
			 33 percent of Americans aged 60 years and over, and 40 to 50 percent of those
			 aged 75 years and older, experiencing hearing loss.
			(3)Hearing loss is a
			 major barrier to participating in society, both economically and
			 socially.
			(4)Hearing loss among
			 senior citizens, if left untreated, can result in isolation and
			 depression.
			(5)The Department of
			 Veterans Affairs allows veterans to directly access audiologists and has
			 reported that this policy, adopted in 1992, provides high-quality, efficient,
			 and cost-effective hearing care.
			(6)The Office of
			 Personnel Management allows Federal employees and Members of Congress to
			 directly access audiologists through the Federal Employees Health Benefits
			 Program.
			(7)Audiologists are
			 licensed in each State and the District of Columbia and the scope of services
			 furnished by audiologists is determined by each such jurisdiction
			 involved.
			(8)Consistency in
			 Federal policy with respect to hearing health care services should be
			 encouraged to the greatest extent possible.
			3.Enabling Medicare
			 beneficiaries to have their choice of qualified hearing health care
			 providersSection 1861(ll)(2)
			 of the Social Security Act (42 U.S.C. 1395x(ll)(2)) is amended by inserting
			 before the period at the end the following: , without regard to any
			 requirement that the individual receiving the audiology services be under the
			 care of (or referred by) a physician or other health care practitioner or that
			 such services are provided under the supervision of a physician or other health
			 care practitioner.
		4.Inclusion of
			 audiology services as medical services under Medicare part B; payment for such
			 services
			(a)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
				(1)in subparagraph
			 (Z), by striking and at the end;
				(2)in subparagraph
			 (AA), by inserting and at the end; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(BB)audiology
				services (as defined in subsection
				(ll)(2));
						.
				(b)Payment under the
			 physician fee scheduleSection 1848(j)(3) of such Act (42 U.S.C.
			 1395w-4(j)(3)) is amended by inserting (2)(BB), after
			 (2)(AA),.
			5.Construction;
			 effective date
			(a)ConstructionNothing
			 in the amendments made by this Act shall be construed to expand the scope of
			 audiology services for which payment may be made under title XVIII of the
			 Social Security Act on December 31, 2007.
			(b)Effective
			 dateThe amendments made by this Act shall take effect with
			 respect to services furnished on or after January 1, 2008.
			
